262 F.2d 333
John Thomas LOTT, Appellant,v.ATTORNEY GENERAL OF THE UNITED STATES et al., Appellees.
No. 17189.
United States Court of Appeals Fifth Circuit.
Dec. 10, 1958.

John Thomas Lott, in pro per.
William B. West, III, U.S. Atty., Fort Worth, Tex., Cavett S. Binion, Asst. U.S. Atty., Fort Worth, Tex., for appellee.
Before TUTTLE, JONES and WISDOM, Circuit Judges.
PER CURIAM.


1
The appellant, serving a sentence for a narcotics offense, filed a motion to vacate judgment under 28 U.S.C.A. 2255.  The motion was denied.  See Lott v. United States, 5 Cir., 1958, 262 F.2d 332.  Upon denial of the motion the appellant filed a petition for a writ of habeas corpus asserting the same grounds as were contained in his 2255 motion.  The district court entered an order without a hearing dismissing the petition.  This appeal is from that order.  The order was properly entered.  28 U.S.C.A. 2244.  It is


2
Affirmed.